 



EXHIBIT 10.1
FORM OF PURCHASE AGREEMENT
     THIS AGREEMENT is made as of April 17, 2007, by and between CytRx
Corporation (the “Company”), a corporation organized under the laws of the State
of Delaware, with its principal offices at 11726 San Vicente Blvd, Suite 650,
Los Angeles, California 90049, and the purchaser whose name and address is set
forth on the signature page hereof (the “Purchaser”).
     IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:
          SECTION 1. Authorization of Sale of the Shares. Subject to the terms
and conditions of this Agreement, the Company has authorized the issuance and
sale of up to ___ shares (the “Shares”) of common stock, par value $0.001 per
share (the “Common Stock”), of the Company.
          SECTION 2. Agreement to Sell and Purchase the Shares. At the Closing
(as defined in Section 3), the Company will, subject to the terms and conditions
of this Agreement, issue and sell to the Purchaser and the Purchaser will buy
from the Company, upon the terms and conditions hereinafter set forth, the
number of Shares at the purchase price per share and aggregate purchase price
set forth on the signature page hereto.
     The Company proposes to enter into this same form of purchase agreement
with certain other investors (the “Other Purchasers”) and expects to complete
sales of the shares of Common Stock to them. The Purchaser and the Other
Purchasers are hereinafter sometimes collectively referred to as the
“Purchasers,” and this Agreement and the purchase agreements executed by the
Other Purchasers are hereinafter sometimes collectively referred to as the
“Agreements.” The term “Placement Agent” shall mean Lehman Brothers Inc.
Oppenheimer & Co. Inc., Griffin Securities, Inc., and Pulse Obsidian, a division
of Pulse Trading, Inc. are acting as the co-agents and are referred to herein,
together with the Placement Agent as the “Agents.”
          SECTION 3. Delivery of the Shares at the Closing. The completion of
the purchase and sale of the Shares (the “Closing”) shall occur at the offices
of Morrison & Foerster LLP, 1290 Avenue of the Americas, New York, New York
10104 as soon as practicable and as agreed to by the parties hereto, within
three business days following the execution of the Agreements, or on such later
date or at such different location as the parties shall agree in writing, but
not prior to the date that the conditions for Closing set forth below have been
satisfied or waived by the appropriate party (the “Closing Date”).
     At the Closing, the Purchaser shall deliver, in immediately available
funds, the full amount of the purchase price for the Shares being purchased
hereunder by wire transfer to an account designated by the Company and the
Company shall deliver to the Purchaser one or more stock certificates registered
in the name of the Purchaser, or in such nominee name(s) as designated by the
Purchaser in writing, representing the number of Shares set forth in Section 2
above and bearing an appropriate legend referring to the fact that the Shares
were sold in reliance upon the exemption from registration under the Securities
Act of 1933, as amended (the “Securities Act”), provided by Section 4(2) thereof
and Rule 506 thereunder. The name(s) in





--------------------------------------------------------------------------------



 



which the stock certificates are to be registered are set forth in the Stock
Certificate Questionnaire attached hereto as part of Appendix I.
     The Company’s obligation to complete the purchase and sale of the Shares
and deliver such stock certificate(s) to the Purchaser at the Closing shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) receipt by the Company of same-day funds in the full amount of
the purchase price for the Shares being purchased hereunder; (b) completion of
the purchases and sales under the Agreements with the Other Purchasers; and
(c) the accuracy of the representations and warranties made by the Purchasers
and the fulfillment of those undertakings of the Purchasers to be fulfilled
prior to the Closing. The Purchaser’s obligation to accept delivery of such
stock certificate(s) and to pay for the Shares evidenced thereby shall be
subject to the following conditions: (a) each of the representations and
warranties of the Company made herein shall be accurate as of the Closing Date;
(b) the delivery to the Purchaser by counsel to the Company of a legal opinion
in a form reasonably satisfactory to counsel to the Agents; (c) receipt by the
Purchaser of a certificate executed by the chief executive officer and the chief
financial or accounting officer of the Company, dated as of the Closing Date, to
the effect that the representations and warranties of the Company set forth
herein are true and correct as of the date of this Agreement and as of such
Closing Date and that the Company has complied with all the agreements and
satisfied all the conditions herein on its part to be performed or satisfied on
or prior to such Closing Date; and (e) the fulfillment in all material respects
of those undertakings of the Company to be fulfilled prior to the Closing. The
Purchaser’s obligations hereunder are expressly not conditioned on the purchase
by any or all of the Other Purchasers of the Shares that they have agreed to
purchase from the Company.
          SECTION 4. Representations, Warranties and Covenants of the Company.
The Company hereby represents and warrants to, and covenants with, the Purchaser
as follows:
          4.1 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and the Company is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify would not have a Material Adverse Effect (as
defined herein). The Company’s subsidiaries (each a “Subsidiary” and
collectively the “Subsidiaries”) are listed on Exhibit A to this Agreement.
Except as set forth on Exhibit A, each Subsidiary is a direct or indirect wholly
owned subsidiary of the Company. Each Subsidiary is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and is qualified to do business as a foreign corporation in each
jurisdiction in which qualification is required, except where failure to so
qualify would not have a Material Adverse Effect.
          4.2 Reporting Company; Form S-3. The Company is not an “ineligible
issuer” (as defined in Rule 405 promulgated under the Securities Act) and is
eligible to register the Shares for resale by the Purchaser on a registration
statement on Form S-3 under the Securities Act. The Company is subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and has filed all reports required thereby. To the Company’s
knowledge, there exist no facts or circumstances (including without

2



--------------------------------------------------------------------------------



 



limitation any required approvals or waivers or any circumstances that may delay
or prevent the obtaining of accountant’s consents) that reasonably could be
expected to prohibit or delay the preparation and filing of a registration
statement on Form S-3 under the Securities Act registering the Shares for public
resale as contemplated in Section 7 (the “Registration Statement”) .
          4.3 Authorized Capital Stock. The Company had duly authorized and
validly issued outstanding capitalization as set forth under the heading
“Capitalization” in the confidential Private Placement Memorandum dated April 9,
2007 as supplemented by Supplement No. 1 thereto dated April 17, 2007 prepared
by the Company (including all exhibits, supplements and amendments thereto, the
“Private Placement Memorandum”) as of the date set forth therein; the issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, were not issued in violation of or subject to
any preemptive rights or other rights to subscribe for or purchase securities,
and conform in all material respects to the description thereof contained in the
Private Placement Memorandum. Except as set forth in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2006 (the “Form 10-K”), which is
attached as an exhibit to, and made a part of the Private Placement Memorandum,
the Company does not have outstanding any options to purchase, or any preemptive
rights or other rights to subscribe for or to purchase, any securities or
obligations convertible into, or any contracts or commitments to issue or sell,
shares of its capital stock or any such options, rights, convertible securities
or obligations. With respect to each of the Subsidiaries, (i) all the issued and
outstanding shares of such Subsidiary’s capital stock have been duly authorized
and validly issued, are fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, were not issued in
violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, and (ii) except as provided in the Private Placement
Memorandum, there are no outstanding options to purchase, or any preemptive
rights or other rights to subscribe for or to purchase, any securities or
obligations convertible into, or any contracts or commitments to issue or sell,
shares of such Subsidiary’s capital stock or any such options, rights,
convertible securities or obligations.
          4.4 Issuance, Sale and Delivery of the Shares. The Shares have been
duly authorized and, when issued, delivered and paid for in the manner set forth
in this Agreement, will be validly issued, fully paid and nonassessable, and
will conform in all material respects to the description thereof set forth in
the Private Placement Memorandum. No preemptive rights or other rights to
subscribe for or purchase any shares of Common Stock of the Company exist with
respect to the issuance and sale of the Shares by the Company pursuant to this
Agreement. No stockholder of the Company has any right (which has not been
waived or has not expired by reason of lapse of time following notification of
the Company’s intention to file the Registration Statement) to require the
Company to register the sale of any capital stock owned by such stockholder
under the Registration Statement except for certain rights to register up to
150,000 shares of Common Stock held by the University of Massachusetts Medical
School. No further approval or authority of the stockholders or the Board of
Directors of the Company will be required for the issuance and sale of the
Shares to be sold by the Company as contemplated herein.

3



--------------------------------------------------------------------------------



 



          4.5 Due Execution, Delivery and Performance of the Agreements. The
Company has full legal right, corporate power and authority to enter into this
Agreement and perform the transactions contemplated hereby. This Agreement has
been duly authorized, executed and delivered by the Company. This Agreement
constitutes a legal, valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws and judicial decisions of general application relating to or
affecting the enforcement of creditors’ rights and the application of equitable
principles relating to the availability of remedies, and except as rights to
indemnity or contribution, including but not limited to, indemnification
provisions set forth in Section 7.3 of this Agreement may be limited by federal
or state securities law or the public policy underlying such laws. The execution
and performance of this Agreement by the Company and the consummation of the
transactions herein contemplated will not violate any provision of the
certificate of incorporation or bylaws of the Company or the organizational
documents of any Subsidiary and will not result in the creation of any lien,
charge, security interest or encumbrance upon any assets of the Company or any
Subsidiary pursuant to the terms or provisions of, or will not conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under any agreement, mortgage,
deed of trust, lease, franchise, license, indenture, permit or other instrument
to which any of the Company or any Subsidiary is a party or by which any of the
Company or any Subsidiary or their respective assets or properties may be bound
or affected and in each case that would have a Material Adverse Effect, any
statute or any authorization, judgment, decree, order, rule or regulation of any
court or any regulatory body, administrative agency or other governmental agency
or body applicable to the Company or any Subsidiary or any of their respective
assets or properties. No consent, approval, authorization or other order of any
court, regulatory body, administrative agency or other governmental agency or
body is required for the execution and delivery of this Agreement by the Company
or the consummation by the Company of the transactions contemplated by this
Agreement, except for compliance with the Blue Sky laws applicable to the
offering of the Shares. For the purposes of this Agreement the term “Material
Adverse Effect” shall mean a material adverse effect on the condition (financial
or otherwise), properties, business, prospects or results of operations of the
Company and its Subsidiaries, taken as a whole.
          4.6 Accountants. BDO Seidman, LLP, who has expressed its opinion with
respect to the consolidated financial statements contained in the Company’s Form
10-K, are registered independent public accountants as required by the
Securities Act and the rules and regulations promulgated thereunder (the “1933
Act Rules and Regulations”) and by the rules of the Public Company Accounting
Oversight Board.
          4.7 No Defaults or Consents. Neither the execution, delivery and
performance of this Agreement by the Company nor the consummation of any of the
transactions contemplated hereby (including, without limitation, the issuance
and sale by the Company of the Shares) will give rise to a right to terminate or
accelerate the due date of any payment due under, or conflict with or result in
the breach of any term or provision of, or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under,
except such defaults that individually or in the aggregate would not cause a
Material Adverse Effect, or require any consent or waiver under, or result in
the execution or imposition of any lien, charge or encumbrance upon any
properties or assets of the Company or its Subsidiaries pursuant to the

4



--------------------------------------------------------------------------------



 



terms of, any indenture, mortgage, deed of trust or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which either the Company or its Subsidiaries or any of its or their properties
or businesses is bound, or any franchise, license, permit, judgment, decree,
order, statute, rule or regulation applicable to the Company or any of its
Subsidiaries or violate any provision of the charter or by-laws of the Company
or any of its Subsidiaries, except for such consents or waivers which have
already been obtained and are in full force and effect.
          4.8 Contracts. The material contracts to which the Company is a party,
as listed or otherwise described in the Form 10-K, have been duly and validly
authorized, executed and delivered by the Company and constitute the legal,
valid and binding agreements of the Company, enforceable by and against it in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws and judicial decisions of general application relating to enforcement
of creditors’ rights generally and the application of equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution may be limited by federal or state securities laws and the public
policy underlying such laws.
          4.9 No Actions. There are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened against the
Company or any Subsidiary before or by any court, regulatory body or
administrative agency or any other governmental agency or body, domestic, or
foreign, which actions, suits or proceedings, individually or in the aggregate,
might reasonably be expected to have a Material Adverse Effect; and no labor
disturbance by the employees of the Company exists or, to the Company’s
knowledge, is imminent, that might reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Subsidiary is a party to or subject
to the provisions of any injunction, judgment, decree or order of any court,
regulatory body, administrative agency or other governmental agency or body that
might have a Material Adverse Effect.
          4.10 Properties. The Company and each Subsidiary has good and
marketable title to all the properties and assets described as owned by it in
the consolidated financial statements included in the Private Placement
Memorandum, free and clear of all liens, mortgages, pledges, or encumbrances of
any kind except (i) those, if any, reflected in such consolidated financial
statements, or (ii) those that are not material in amount and do not adversely
affect the use made and proposed to be made of such property by the Company or
its Subsidiaries. The Company and each Subsidiary holds its leased properties
under valid and binding leases, with such exceptions as are not materially
significant in relation to its business. The Company and any Subsidiary owns or
leases all such properties as are necessary to its operations as now conducted.
          4.11 No Material Adverse Change. Except as set forth in the Form 10-K,
since December 31, 2006 (i) the Company and its Subsidiaries have not incurred
any material liabilities or obligations, indirect, or contingent, or entered
into any material agreement or other transaction that is not in the ordinary
course of business or that could reasonably be expected to result in a material
reduction in the future earnings of the Company; (ii) the Company and its
Subsidiaries have not sustained any material loss or interference with their
businesses or properties from fire, flood, windstorm, accident or other calamity
not covered by

5



--------------------------------------------------------------------------------



 



insurance; (iii) the Company and its Subsidiaries have not paid or declared any
dividends or other distributions with respect to their capital stock and none of
the Company or any Subsidiary is in default in the payment of principal or
interest on any outstanding debt obligations; (iv) there has not been any change
in the capital stock of the Company or its Subsidiaries other than the sale of
the Shares hereunder and shares or options issued pursuant to employee equity
incentive plans or purchase plans approved by the Company’s Board of Directors,
or indebtedness material to the Company or its Subsidiaries (other than in the
ordinary course of business and any required scheduled payments); and (v) there
has not occurred any event that has caused or could reasonably be expected to
cause a Material Adverse Effect.
          4.12 Intellectual Property. Except as disclosed in the Private
Placement Memorandum, (i) the Company and each Subsidiary owns or has obtained
valid and enforceable licenses or options for the inventions, patent
applications, patents, trademarks (both registered and unregistered), trade
names, copyrights and trade secrets necessary for the conduct of their
respective business as currently conducted (collectively, the “Intellectual
Property”); and (ii) to the Company’s knowledge, (a) there are no third parties
who have any ownership rights to the Intellectual Property that is owned by the
Company or each Subsidiary for the products or assets described in the Private
Placement Memorandum that would preclude the Company or any Subsidiary from
conducting its business as currently conducted and have a Material Adverse
Effect; (b) there are no third parties who have any ownership rights to the
Intellectual Property that has been licensed to or optioned by the Company or
each Subsidiary for the products or assets described in the Private Placement
Memorandum that would preclude the Company or any Subsidiary from conducting its
business as currently conducted and have a Material Adverse Effect, except for
the ownership rights of the owners of the Intellectual Property licensed or
optioned by the Company or any Subsidiary; (c) there are currently no sales of
any products that would constitute an infringement by third parties of the
Intellectual Property, which infringement would have a Material Adverse Effect;
(d) there is no pending or threatened action, suit, proceeding or claim by
others challenging the rights of the Company or any Subsidiary in or to the
Intellectual Property owned, licensed or optioned by the Company or any
Subsidiary, other than claims which could not reasonably be expected to have a
Material Adverse Effect; (e) there is no pending or threatened action, suit,
proceeding or claim by others challenging the validity or scope of the
Intellectual Property, other than non-material actions, suits, proceedings and
claims; and (f) there is no pending or threatened action, suit, proceeding or
claim by others that the Company or any of any Subsidiaries infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary right of others, other than non-material actions, suits, proceedings
and claims.
          4.13 Compliance. The Company and its Subsidiaries conduct their
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, including, without limitation,
all applicable local, state and federal environmental laws and regulations,
except where failure to be so in compliance would not have a Material Adverse
Effect.
          4.14 Taxes. The Company and each Subsidiary has filed on a timely
basis (giving effect to extensions) all required federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and none of the Company or any subsidiary has knowledge of a tax
deficiency that has been or might be asserted or threatened

6



--------------------------------------------------------------------------------



 



against it that could have a Material Adverse Effect. All tax liabilities
accrued through the date hereof have been adequately provided for on the books
of the Company.
          4.15 Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income taxes) that are required to be paid in connection with
the sale and transfer of the Shares to be sold to the Purchaser hereunder will
have been, fully paid or provided for by the Company and all laws imposing such
taxes will have been fully complied with.
          4.16 Investment Company. The Company is not an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “Commission”) promulgated thereunder.
          4.17 Offering Materials. None of the Company, its directors and
officers has distributed or will distribute prior to the Closing Date any
offering material, including any “free writing prospectus” (as defined in
Rule 405 promulgated under the Securities Act), in connection with the offering
and sale of the Shares other than the Private Placement Memorandum or any
amendment or supplement thereto. The Company has not in the past nor will it
hereafter take any action independent of the Agents to sell, offer for sale or
solicit offers to buy any securities of the Company that could result in the
initial sale of the Shares not being exempt from the registration requirements
of Section 5 of the Securities Act.
          4.18 Insurance. The Company maintains insurance underwritten by
insurers of recognized financial responsibility, of the types and in the amounts
that the Company reasonably believes is adequate for its business, including,
but not limited to, insurance covering all real and personal property owned or
leased by the Company against theft, damage, destruction, acts of vandalism and
all other risks customarily insured against, with such deductibles as are
customary for companies in the same or similar business, all of which insurance
is in full force and effect.
          4.19 Additional Information. The information contained in the
following documents, which the Agents have furnished to the Purchaser, or will
furnish a reasonable period of time prior to the Closing, as of the dates
thereof, did not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading:
          (a) the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2006;
          (b) the Private Placement Memorandum, including all addenda and
exhibits thereto, other than this Agreement and appendices and exhibits hereto;
and
          (c) all other documents, if any, filed by the Company with the
Commission since April 2, 2007 pursuant to the reporting requirements of the
Exchange Act.

7



--------------------------------------------------------------------------------



 



     The documents incorporated by reference in the Private Placement Memorandum
or attached as exhibits thereto, at the time they became effective or were filed
with the Commission, as the case may be, complied in all material respects with
the requirements of the Exchange Act, as applicable, and the rules and
regulations of the Commission thereunder (the “1934 Act Rules and Regulations”
and, together with the 1933 Act Rule and Regulations, the “Rules and
Regulations”). In the past 12 calendar months, the Company has filed all
documents required to be filed by it prior to the date hereof with the
Commission pursuant to the reporting requirements of the Exchange Act.
          4.20 Price of Common Stock. The Company has not taken, and will not
take, directly or indirectly, any action designed to cause or result in, or that
has constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Shares.
          4.21 Use of Proceeds. The Company shall use the proceeds from the sale
of the Shares as described under “Use of Proceeds” in the Private Placement
Memorandum.
          4.22 Non-Public Information. The Company has not disclosed to the
Purchaser, whether in the Private Placement Memorandum or otherwise, information
that will constitute material non-public information as of the Closing Date
other than the existence of the transactions contemplated hereby, including the
expected use of the proceeds from the sale of the Shares, which will be
disclosed in the press release issued as provided in Section 20.
          4.23 Use of Purchaser Name. Except as otherwise required by applicable
law or regulation, the Company shall not use the Purchaser’s name or the name of
any of its affiliates in any advertisement, announcement, press release or other
similar public communication unless it has received the prior written consent of
the Purchaser for the specific use contemplated which consent shall not be
unreasonably withheld.
          4.24 Related Party Transactions. No transaction has occurred between
or among the Company, on the one hand, and its affiliates, officers or directors
on the other hand, that is required to have been described under applicable
securities laws in its Exchange Act filings and is not so described in such
filings.
          4.25 Off-Balance Sheet Arrangements. There is no transaction,
arrangement or other relationship between the Company and an unconsolidated or
other off-balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect. There are no such
transactions, arrangements or other relationships with the Company that may
create contingencies or liabilities that are not otherwise disclosed by the
Company in its Exchange Act filings.
          4.26 Governmental Permits, Etc. The Company and each Subsidiary has
all franchises, licenses, certificates and other authorizations from such
federal, state or local government or governmental agency, department or body
that are currently necessary for the operation of the business of the Company as
currently conducted, except where the failure to posses currently such
franchises, licenses, certificates and other authorizations is not reasonably

8



--------------------------------------------------------------------------------



 



expected to have a Material Adverse Effect. Neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such permit that, if the subject of an unfavorable decision,
ruling or finding, could reasonably be expected to have a Material Adverse
Effect.
          4.27 Financial Statements. The consolidated financial statements of
the Company and the related notes and schedules thereto included in the Form
10-K fairly present the financial position, results of operations, stockholders’
equity and cash flows of the Company and its consolidated Subsidiaries at the
dates and for the periods specified therein. Such financial statements and the
related notes and schedules thereto have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved (except as otherwise noted therein) and all adjustments
necessary for a fair presentation of results for such periods have been made.
          4.28 Listing Compliance. The Company is in compliance with the
requirements of the Nasdaq Capital Market for continued listing of the Common
Stock thereon. The Company has taken no action designed to, or likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act or the listing of the Common Stock on the Nasdaq Capital Market,
nor has the Company received any notification that the Commission or the Nasdaq
Capital Market is contemplating terminating such registration or listing. The
transactions contemplated by this Agreement will not contravene the rules and
regulations of the Nasdaq Capital Market. Except as set forth in Schedule 4.28
of this Agreement, the Company will comply with all requirements of the Nasdaq
Capital Market with respect to the issuance of the Shares and shall cause the
Shares to be listed on the Nasdaq Capital Market and listed on any other
exchange on which the Company’s Common Stock is listed on or before the Closing
Date.
          4.29 Internal Accounting Controls. Except as set forth in the Form
10-K, (a) the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; (b) the Company has disclosure controls and procedures (as defined
in Rules 13a-14 and 15d-14 under the Exchange Act) that are designed to ensure
that material information relating to the Company is made known to the Company’s
principal executive officer and the Company’s principal financial officer or
persons performing similar functions; and (c) the Company is otherwise in
compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder.
The Company’s independent auditors and the Audit Committee of the Board of
Directors of the Company have been advised of: (A) all material weaknesses in
internal controls and all significant deficiencies in the design or operation of
internal controls that could adversely affect the Company’s ability to record,
process, summarize and report financial data; and (B) all fraud, if any, whether
or not material, that involves management or other employees who have a role in
the Company’s internal controls; and, except as set forth in the Form 10-K,
since the date of the

9



--------------------------------------------------------------------------------



 



most recent evaluation of such disclosure controls and procedures and internal
controls, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.
          4.30 Foreign Corrupt Practices. Neither the Company, nor any
Subsidiary, nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any Subsidiary has,
in the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
          4.31 Employee Relations. Neither the Company nor any Subsidiary is a
party to any collective bargaining agreement or employs any member of a union.
The Company and each Subsidiary believe that their relations with their
employees are satisfactory. No executive officer of the Company (as defined in
Rule 501(f) promulgated under the Securities Act) has notified the Company that
such officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. To the Company’s knowledge, (i) no executive
officer of the Company is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
agreement or any restrictive covenant, and (ii) the continued employment of each
such executive officer does not subject the Company or any Subsidiary to any
liability with respect to any of the foregoing matters.
          4.32 ERISA. The Company is in compliance in all material respects with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA)
has occurred with respect to any “pension plan” (as defined in ERISA) for which
the Company would have any liability; the Company has not incurred and does not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan”; or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “Pension Plan”
for which the Company would have liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.
          4.33 Environmental Matters. There has been no storage, disposal,
generation, manufacture, transportation, handling or treatment of toxic wastes,
hazardous wastes or hazardous substances by the Company or to its knowledge, any
Subsidiary (or, to the knowledge of the Company, any of their predecessors in
interest) at, upon or from any of the property now or previously owned or leased
by the Company or any Subsidiary in violation of any applicable law, ordinance,
rule, regulation, order, judgment, decree or permit or that would

10



--------------------------------------------------------------------------------



 



require remedial action under any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit; there has been no material spill, discharge,
leak, emission, injection, escape, dumping or release of any kind into such
property or into the environment surrounding such property of any toxic wastes,
medical wastes, solid wastes, hazardous wastes or hazardous substances due to or
caused by the Company or any Subsidiary or with respect to which the Company has
knowledge; the terms “hazardous wastes”, “toxic wastes”, “hazardous substances”,
and “medical wastes” shall have the meanings specified in any applicable local,
state, federal and foreign laws or regulations with respect to environmental
protection.
          4.34 Integration; Other Issuances of Shares. Neither the Company nor
the Subsidiaries or any affiliates, nor any Person acting on its or their
behalf, has issued any shares of Common Stock or shares of any series of
preferred stock or other securities or instruments convertible into,
exchangeable for or otherwise entitling the holder thereof to acquire shares of
Common Stock which would be integrated with the sale of the Shares to such
Purchaser for purposes of the Securities Act or of any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated, nor will the Company or the
Subsidiaries or affiliates take any action or steps that would require
registration of any of the Shares under the Securities Act or cause the offering
of the Shares to be integrated with other offerings. Assuming the accuracy of
the representations and warranties of Purchasers set forth in this Agreement,
the offer and sale of the Shares by the Company to the Purchasers pursuant to
the Agreements will be exempt from the registration requirements of the
Securities Act.
          SECTION 5. Representations, Warranties and Covenants of the Purchaser.
The Purchaser represents and warrants to, and covenants with, the Company that:
          5.1 Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Shares, including investments
in securities issued by the Company and comparable entities, has the ability to
bear the economic risks of an investment in the Shares and has reviewed
carefully the Private Placement Memorandum and has requested, received, reviewed
and considered all information it deems relevant in making an informed decision
to purchase the Shares; (ii) the Purchaser is acquiring the number of Shares set
forth in Section 2 above in the ordinary course of its business and for its own
account and with no present intention of distributing any of such Shares or any
arrangement or understanding with any other persons regarding the distribution
of such Shares (this representation and warranty not limiting the Purchaser’s
right to sell pursuant to the Registration Statement or in compliance with the
Securities Act and the Rules and Regulations, or, other than with respect to any
claims arising out of a breach of this representation and warranty, the
Purchaser’s right to indemnification under Section 7.3); (iii) the Purchaser
will comply with the prospectus delivery requirements of the Securities Act as
applicable to it in connection with sales of the Shares pursuant to the
Registration Statement or with the applicable requirements of any exemption from
the Securities Act; (iv) the Purchaser has completed or caused to be completed
the Registration Statement Questionnaire attached hereto as part of Appendix I
or another form reasonably acceptable to the Company, for use in preparation of
the Registration Statement, and the answers thereto are true

11



--------------------------------------------------------------------------------



 



and correct as of the date hereof and will be true and correct as of the
effective date of the Registration Statement and the Purchaser will notify the
Company immediately of any material change in any such information provided in
the Registration Statement Questionnaire until such time as the Purchaser has
sold all of its Shares or until the Company is no longer required to keep the
Registration Statement effective; (v) the Purchaser has, in connection with its
decision to purchase the number of Shares set forth in Section 2 above, relied
solely upon the Private Placement Memorandum and the representations and
warranties of the Company contained herein; (vi) the Purchaser has had an
opportunity to discuss this investment with representatives of the Company and
ask questions of and receive answers from the representatives; and (vii) the
Purchaser is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D promulgated under the Securities Act.
          5.2 Reliance on Exemptions. The Purchaser understands that the Shares
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the Rules and Regulations and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares.
          5.3 Confidentiality. The Purchaser understands that the information
contained in the Private Placement Memorandum is strictly confidential and
proprietary to the Company and has been prepared from the Company’s publicly
available documents and other information and is being submitted to the
Purchaser solely for such Purchaser’s confidential use. The Purchaser agrees to
use the information contained in the Private Placement Memorandum for the sole
purpose of evaluating a possible investment in the Shares and the Purchaser
acknowledges that it is prohibited from reproducing or distributing the Private
Placement Memorandum, this Agreement, or any other offering materials or other
information provided by the Company in connection with the Purchaser’s
consideration of its investment in the Company, in whole or in part, or
divulging or discussing any of their contents, except to its financial,
investment or legal advisors in connection with its proposed investment in the
Shares. Further, the Purchaser understands that the existence and nature of all
conversations and presentations, if any, regarding the Company and this offering
must be kept strictly confidential. The Purchaser understands that the federal
securities laws impose restrictions on trading based on information regarding
this offering. In addition, the Purchaser hereby acknowledges that unauthorized
disclosure of information regarding this offering may result in a violation of
Regulation FD. The Purchaser’s confidentiality obligation hereunder will
terminate upon the issuance by the Company of a press release or press releases
announcing the offering contemplated hereby as provided in Section 20. The
foregoing agreements shall not apply to any information that is or becomes
publicly available through no fault of the Purchaser, or that the Purchaser is
legally required to disclose; provided, however, that if the Purchaser is
requested or ordered to disclose any such information pursuant to any court or
other government order or any other applicable legal or regulatory procedure, it
shall provide the Company with prompt notice of any such request or order in
time sufficient to enable the Company to seek an appropriate protective order.
          5.4 Investment Decision. The Purchaser understands that nothing in the
Agreement or any other materials presented to the Purchaser in connection with
the purchase

12



--------------------------------------------------------------------------------



 



and sale of the Shares constitutes legal, tax or investment advice. The
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares.
          5.5 Risk of Loss. The Purchaser understands that its investment in the
Shares involves a significant degree of risk, including a risk of total loss of
the Purchaser’s investment, and the Purchaser has full cognizance of and
understands all of the risk factors related to the Purchaser’s purchase of the
Shares. The Purchaser understands that the market price of the Common Stock has
been volatile and that no representation is being made as to the future value of
the Common Stock.
          5.6 Legend; Legend Removal; Damages. The Purchaser understands that,
until such time as the Registration Statement has been declared effective or the
Shares may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Shares will bear a restrictive legend in substantially
the following form:
“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”
     The Company agrees that at such time as the legend is no longer required
under this Section 5.6, it will, no later than four Trading Days following the
delivery by the Purchaser to the Company or the Company’s transfer agent of a
certificate representing Shares issued with a restrictive legend (such fourth
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
such Purchaser a certificate representing such Shares that is free from all
restrictive and other legends. The Company shall cause its counsel to issue a
legal opinion to the Company’s transfer agent promptly if required by the
Company’s transfer agent to effect the removal of the legend hereunder. In
addition to any other available remedies, the Company shall pay to the
Purchaser, in cash, as partial liquidated damages and not as a penalty, for each
$1,000 of Shares (based on the closing price of the Common Stock on the date the
certificate(s) for such Shares are submitted to the Company’s transfer agent)
delivered for removal of the restrictive

13



--------------------------------------------------------------------------------



 



legend $10 per Trading Day (increasing to $20 per Trading Day commencing five
Trading Days after such damages have begun to accrue) for each Trading Day
commencing on the Legend Removal Date until such certificate is delivered to the
Purchaser without a legend. Nothing herein shall limit such Purchaser’s right to
pursue actual damages for the Company’s failure to deliver certificates
representing any Shares. For purposes of the Agreement, “Trading Day” means a
day on which the Common Stock is traded on the Nasdaq Capital Market or such
other markets or exchanges on which the Common Stock is then listed or quoted
for trading on the date in question.
     The Company acknowledges and agrees that the Purchaser may from time to
time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Shares to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, the Purchaser
may transfer pledged or secured Shares to the pledgees or secured parties. Such
a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of the Shares may
reasonably request in connection with a pledge or transfer of the Shares,
including, if appropriate, the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) under the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder.
          5.7 Residency. The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.
          5.8 Public Sale or Distribution. The Purchaser hereby covenants with
the Company not to make any sale of the Shares under the Registration Statement
without complying with the provisions of this Agreement and without effectively
causing the prospectus delivery requirement under the Securities Act to be
satisfied (whether physically or through compliance with Rule 172 under the
Securities Act or any similar rule). The Purchaser acknowledges that there may
occasionally be times when the Company must suspend the use of the prospectus
(the “Prospectus”) forming a part of the Registration Statement (a “Suspension”)
until such time as an amendment to the Registration Statement has been filed by
the Company and declared effective by the Commission, or until such time as the
Company has filed an appropriate report with the Commission pursuant to the
Exchange Act. Without the Company’s prior written consent, which consent shall
not unreasonably be withheld or delayed, the Purchaser shall not use any written
materials to offer the Shares for resale other than the Prospectus, including
any “free writing prospectus” as defined in Rule 405 under the Securities Act.
The Purchaser covenants that it will not sell any Shares pursuant to said
Prospectus during the period commencing at the time when Company gives the
Purchaser written notice of the Suspension of the use of the Prospectus and
ending at the time when the Company gives the Purchaser written notice that the
Purchaser may thereafter effect sales pursuant to the Prospectus.
Notwithstanding the foregoing, the Company agrees that no Suspension shall be
for a period of longer than 30 consecutive days, and no Suspension shall be for
a period longer than 60 days in

14



--------------------------------------------------------------------------------



 



the aggregate in any 365-day period. The Purchaser further covenants to notify
the Company promptly of the sale of all of its Shares.
          5.9 Authorization; Validity; Enforcement. The Purchaser has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
(ii) the making and performance of this Agreement by the Purchaser and the
consummation of the transactions herein contemplated will not violate any
provision of the organizational documents of the Purchaser or conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under any material agreement,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which the Purchaser is a party or, any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental agency or body
applicable to the Purchaser, (iii) no consent, approval, authorization or other
order of any court, regulatory body, administrative agency or other governmental
agency or body is required on the part of the Purchaser for the execution and
delivery of this Agreement or the consummation of the transactions contemplated
by this Agreement, (iv) upon the execution and delivery of this Agreement, this
Agreement shall constitute a legal, valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
the enforcement of creditor’s rights and the application of equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution, including, but not limited to, the indemnification provisions set
forth in Section 7.3 of this Agreement, may be limited by federal or state
securities laws or the public policy underlying such laws and (v) there is not
in effect any order enjoining or restraining the Purchaser from entering into or
engaging in any of the transactions contemplated by this Agreement.
          5.10 Short Sales. Since the date the Purchaser was contacted by an
Agent with respect to the sale of the Shares contemplated by this Agreement, the
Purchaser has not taken, and prior to the public announcement of the transaction
the Purchaser shall not take, any action that has caused or will cause the
Purchaser to have, directly or indirectly, sold or agreed to sell any shares of
Common Stock, effected any short sale, whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
Exchange Act) with respect to the Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock.
          SECTION 6. Survival. Notwithstanding any investigation made by any
party to this Agreement or by the Agents, all covenants and agreements made by
the Company and the Purchaser herein and in the certificates for the Shares
delivered pursuant hereto shall survive the execution of this Agreement, the
delivery to the Purchaser of the Shares being purchased and the payment
therefor. All representations and warranties made by the Company and the
Purchaser herein and in the certificates delivered pursuant hereto shall survive
the execution of this Agreement, the delivery to the Purchaser of the Shares
being purchased and the payment therefor.

15



--------------------------------------------------------------------------------



 



          SECTION 7. Registration of the Shares; Compliance with the Securities
Act.
          7.1 Registration Procedures and Expenses. The Company shall:
          (a) as soon as reasonably practicable, but in no event later than
15 days following the Closing Date (the “Filing Deadline”), prepare and file
with the Commission the Registration Statement on Form S-3 relating to the
resale of the Shares by the Purchaser and the Other Purchasers (and the
registration of up to 150,000 shares of Common Stock held by the University of
Massachusetts Medical School referred to in Section 4.4) from time to time on
the Nasdaq Capital Market, or the facilities of any national securities exchange
on which the Common Stock is then traded or in privately-negotiated
transactions;
          (b) use its best efforts, subject to receipt of necessary information
from the Purchasers, to cause the Commission to declare the Registration
Statement effective by 4:30 p.m. Eastern time on a day (the “Effectiveness
Date”) that is (i) within the earlier of five days after the Commission has
advised the Company that the Registration Statement will not be reviewed or
60 days after the Closing Date or, (ii) if the Registration Statement is
selected for review by the Commission, no later than 90 days after the Closing
Date (the “Effective Deadline”); and to file a prospectus with the Commission by
no later than 9:00 Eastern time on the business day immediately following the
Effectiveness Date; until 30 days after the Effective Date, the Company shall
not file any registration statement with the Commission for the offering of
securities of the Company (other than registration statements on Form S-8 or
Form S-4 or similar filings);
          (c) promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective until
the earliest of (i) two years after the effective date of the Registration
Statement, (ii) such time as all of the Shares have been sold pursuant to the
Registration Statement, or (iii) such time as the Shares become eligible for
resale by non-affiliates pursuant to Rule 144(k) under the Securities Act or any
other rule of similar effect;
          (d) furnish to the Purchaser with respect to the Shares registered
under the Registration Statement (and to each underwriter, if any, of such
Shares) such number of copies of prospectuses and such other documents as the
Purchaser may reasonably request, in order to facilitate the public sale or
other disposition of all or any of the Shares by the Purchaser;
          (e) file documents required of the Company for normal Blue Sky
clearance in states specified in writing by the Purchaser; provided, however,
that the Company shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented;
          (f) bear all expenses in connection with the procedures in paragraphs
(a) through (e) of this Section 7.1 and the registration of the Shares pursuant
to the Registration Statement, other than fees and expenses, if any, of counsel
or other advisers to the Purchaser or the Other Purchasers or underwriting
discounts, brokerage fees and commissions incurred by the

16



--------------------------------------------------------------------------------



 



Purchaser or the Other Purchasers, if any in connection with the offering and
sale of the Shares pursuant to the Registration Statement;
          (g) file a Form D with respect to the Shares as required under
Regulation D and to provide a copy thereof to the Purchaser promptly after
filing;
          (h) in order to enable the Purchasers to sell the Shares under
Rule 144 to the Securities Act, for a period of two years from Closing, use its
commercially reasonable efforts to comply with the requirements of Rule 144,
including without limitation, use its commercially reasonable efforts to comply
with the requirements of Rule 144(c) with respect to public information about
the Company and to timely file all reports required to be filed by the Company
under the Exchange Act; and
          The Company understands that the Purchaser disclaims being an
underwriter, but the Purchaser being deemed an underwriter shall not relieve the
Company of any obligations it has hereunder. A questionnaire related to the
Registration Statement to be completed by the Purchaser is attached hereto as
Appendix I.
          7.2 Transfer of Shares After Registration. From and after the
effectiveness of the Registration Statement, the Purchaser agrees that it will
not effect any disposition of the Shares except as contemplated in the
Registration Statement referred to in Section 7.1 or as otherwise permitted by
law, and that it will promptly notify the Company of any changes in the
information set forth in the Registration Statement regarding the Purchaser or
its plan of distribution.
          7.3 Indemnification. For the purpose of this Section 7.3:
(i) the term “Purchaser/Affiliate” shall mean any affiliate of the Purchaser,
including a transferee who is an affiliate of the Purchaser, each officer,
director and member of the Purchaser and any person who controls the Purchaser
or any affiliate of the Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act; and
(ii) the term “Registration Statement” shall include any preliminary prospectus,
final prospectus, free writing prospectus, exhibit, supplement or amendment
included in or relating to, and any document incorporated by reference in, the
Registration Statement referred to in Section 7.1.
          (a) The Company agrees to indemnify and hold harmless the Purchaser
and each Purchaser/Affiliate, against any losses, claims, damages, liabilities
or expenses, joint or several, to which the Purchaser or Purchaser/Affiliates
may become subject, under the Securities Act, the Exchange Act, or any other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Company), insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained

17



--------------------------------------------------------------------------------



 



in the Registration Statement, including the Prospectus, financial statements
and schedules, and all other documents filed as a part thereof, as amended at
the time of effectiveness of the Registration Statement, including any
information deemed to be a part thereof as of the time of effectiveness pursuant
to paragraph (b) of Rule 430A, or pursuant to Rules 430B, 430C or 434, of the
Rules and Regulations, or the Prospectus, in the form first filed with the
Commission pursuant to Rule 424(b) of the Regulations, or filed as part of the
Registration Statement at the time of effectiveness if no Rule 424(b) filing is
required or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state in any of them a material fact
required to be stated therein or necessary to make the statements in the
Registration Statement or any amendment or supplement thereto not misleading or
in the Prospectus or any amendment or supplement thereto not misleading in light
of the circumstances under which they were made, and will promptly reimburse
each Purchaser and each Purchaser/Affiliate for reasonable legal and other
expenses as such expenses are reasonably incurred by such Purchaser or such
Purchaser/Affiliate in connection with investigating, defending or preparing to
defend, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the Company will not be
liable for amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld, and the Company will not be
liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (i) an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Prospectus or any amendment or supplement thereto in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Purchaser expressly for use therein, or (ii) the
failure of such Purchaser to comply with the covenants and agreements contained
in Sections 5.11 or 7.2 hereof respecting the sale of the Shares, or (iii) the
inaccuracy of any representation or warranty made by such Purchaser herein or
(iv) any statement or omission in any Prospectus that is corrected in any
subsequent Prospectus that was delivered to the Purchaser prior to the pertinent
sale or sales by the Purchaser.
          (b) The Purchaser will severally, but not jointly with any of the
other Purchasers, indemnify and hold harmless the Company, each of its
directors, each of its officers who signed the Registration Statement and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses, claims,
damages, liabilities or expenses to which the Company, each of its directors,
each of its officers who signed the Registration Statement or controlling person
may become subject, under the Securities Act, the Exchange Act, or any other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, but only if such settlement is
effected with the written consent of such Purchaser) insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon any untrue or alleged untrue
statement of any material fact contained in the Registration Statement, the
Prospectus, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements in the Registration
Statement or any amendment or supplement thereto not misleading or in the
Prospectus or any amendment or supplement thereto not misleading in the light of
the circumstances under which they were made, in each case to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in

18



--------------------------------------------------------------------------------



 



the Registration Statement, the Prospectus, or any amendment or supplement
thereto, in reliance upon and in conformity with written information, including
the Registration Statement Questionnaire, furnished to the Company by or on
behalf of any Purchaser expressly for use therein; and will reimburse the
Company, each of its directors, each of its officers who signed the Registration
Statement or controlling person for reasonable legal and other expense
reasonably incurred by the Company, each of its directors, each of its officers
who signed the Registration Statement or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the Purchaser’s
aggregate liability under this Section 7.3(b) shall not exceed the amount of the
net proceeds received by the Purchaser on the sale of the Shares pursuant to the
Registration Statement.
          (c) Promptly after receipt by an indemnified party under this
Section 7.3 of notice of the threat or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 7.3 promptly notify the indemnifying party
in writing thereof, but the omission to notify the indemnifying party will not
relieve it from any liability that it may have to any indemnified party for
contribution or otherwise under the indemnity agreement contained in this
Section 7.3 to the extent it is not prejudiced as a result of such failure. In
case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party, and the indemnifying party and the
indemnified party shall have reasonably concluded, based on an opinion of
counsel reasonably satisfactory to the indemnifying party, that there may be a
conflict of interest between the positions of the indemnifying party and the
indemnified party in conducting the defense of any such action or that there may
be legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of its election to assume
the defense of such action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 7.3 for reasonable legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, reasonably
satisfactory to such indemnifying party, representing all of the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of action, in each of which cases the reasonable fees and expenses
of counsel shall be at the expense of the indemnifying party. In no event shall
any indemnifying party be liable in respect of any amounts paid in settlement of
any action unless the indemnifying party shall have approved in writing the
terms of such settlement; provided that such consent shall not be unreasonably
withheld. No indemnifying party shall,

19



--------------------------------------------------------------------------------



 



without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnification could have
been sought hereunder by such indemnified party from all liability on claims
that are the subject matter of such proceeding.
          (d) If the indemnification provided for in this Section 7.3 is
required by its terms but is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an indemnified party under paragraphs
(a), (b) or (c) of this Section 7.3 in respect to any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of any losses, claims, damages, liabilities or expenses referred to
herein (i) in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Purchaser from the private placement of Common
Stock hereunder or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but the relative
fault of the Company and the Purchaser in connection with the statements or
omissions or inaccuracies in the representations and warranties in this
Agreement and/or the Registration Statement that resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Purchaser on the other shall be deemed to be in the same
proportion as the amount paid by the Purchaser to the Company pursuant to this
Agreement for the Shares purchased by the Purchaser that were sold pursuant to
the Registration Statement bears to the difference (the “Difference”) between
the amount the Purchaser paid for the Shares that were sold pursuant to the
Registration Statement and the net amount received by such Purchaser from such
sale. The relative fault of the Company on the one hand and each Purchaser on
the other shall be determined by reference to, among other things, whether the
untrue or alleged statement of a material fact or the omission or alleged
omission to state a material fact or the inaccurate or the alleged inaccurate
representation and/or warranty relates to information supplied by the Company or
by such Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in paragraph (c) of this Section 7.3, any
legal or other fees or expenses reasonably incurred by such party in connection
with investigating or defending any action or claim. The provisions set forth in
paragraph (c) of this Section 7.3 with respect to the notice of the threat or
commencement of any threat or action shall apply if a claim for contribution is
to be made under this paragraph (d); provided, however, that no additional
notice shall be required with respect to any threat or action for which notice
has been given under paragraph (c) for purposes of indemnification. The Company
and the Purchaser agree that it would not be just and equitable if contribution
pursuant to this Section 7.3 were determined solely by pro rata allocation (even
if the Purchaser were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this paragraph. Notwithstanding the provisions of this
Section 7.3, the Purchaser shall not be required to contribute any amount in
excess of the amount by which the Difference exceeds the amount of any damages
that the Purchaser has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of

20



--------------------------------------------------------------------------------



 



such fraudulent misrepresentation. The Purchasers’ obligations to contribute
pursuant to this Section 7.3(d) are several and not joint.
          7.4 Termination of Conditions and Obligations. The restrictions
imposed by Section 5.11 or Section 7.2 upon the transferability of the Shares
shall cease and terminate as to any particular number of the Shares upon the
earlier of (i) the passage of two years from the effective date of the
Registration Statement covering such Shares and (ii) at such time as an opinion
of counsel satisfactory in form and substance to the Company shall have been
rendered to the effect that such conditions are not necessary in order to comply
with the Securities Act.
          7.5 Information Available. The Company, upon the reasonable request of
the Purchaser, shall make available for inspection by each Purchaser, any
underwriter participating in any disposition pursuant to the Registration
Statement and any attorney, accountant or other agent retained by the Purchaser
or any such underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
employees and independent accountants to supply all information reasonably
requested by the Purchaser or any such underwriter, attorney, accountant or
agent in connection with the Registration Statement.
          7.6 Delay in Filing or Effectiveness of Registration Statement. If the
Registration Statement is not filed by the Company with the Commission on or
prior to the Filing Deadline, then for each day following the Filing Deadline,
until but excluding the date the Registration Statement is filed, or if the
Registration Statement is not declared effective by the Commission by the
Effective Deadline, then for each day following the Effective Deadline, until
but excluding the date the Commission declares the Registration Statement
effective, the Company shall, for each such day, pay the Purchaser with respect
to any such failure, as liquidated damages and not as a penalty, an amount per
30-day period equal to 1.0% of the purchase price paid pursuant to this
Agreement by the Purchaser for the Shares owned by the Purchaser at such time;
and for any such 30-day period, such payment shall be made no later than three
business days following such 30-day period. If the Purchaser shall be prohibited
from selling Shares under the Registration Statement as a result of a Suspension
of more than 30 consecutive days or Suspensions on more than two occasions of
not more than 30 days each in any 12-month period, then for each day on which a
Suspension is in effect that exceeds the maximum allowed period for a Suspension
or Suspensions, but not including any day on which a Suspension is lifted, the
Company shall pay the Purchaser, as liquidated damages and not as a penalty, an
amount per 30-day period equal to 1.0% of the purchase price paid pursuant to
this Agreement by such Purchaser for the Shares owned by the Purchaser at such
time for each such day, and such payment shall be made no later than the first
business day of the calendar month next succeeding the month in which such day
occurs. For purposes of this Section 7.6, a Suspension shall be deemed lifted on
the date that notice that the Suspension has been lifted is delivered to the
Purchaser pursuant to Section 5.9 of this Agreement. Any payments made pursuant
to this Section 7.6 shall not constitute the Purchaser’s exclusive remedy for
such events. Notwithstanding the foregoing provisions, the liquidated damages
payable to the Purchaser shall not exceed 16% of the aggregate purchase price
paid by the Purchaser for the Shares and in no event shall the Company be
obligated to pay any liquidated damages pursuant to this Section 7.6 to more
than one Purchaser in respect of the same Shares for the same period of time.
Such

21



--------------------------------------------------------------------------------



 



payments shall be made to the Purchasers in cash. If the Company fails to pay
any liquidated damages pursuant to this Section in full within seven days after
the date of demand therefor, the Company will pay interest thereon at a rate of
10% per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Purchaser, accruing daily from the date such liquidated
damages are due until such amounts, plus all interest thereon, are paid in full.
          SECTION 8. Broker’s Fee. The Purchaser acknowledges that the Company
intends to pay to the Agents a fee in respect of the sale of the Shares to the
Purchaser. The Purchaser and the Company agree that the Purchaser shall not be
responsible for such fee and that the Company will indemnify and hold harmless
the Purchaser and each Purchaser/Affiliate against any losses, claims, damages,
liabilities or expenses, joint or several, to which such Purchaser or
Purchaser/Affiliate may become subject with respect to such fee. Each of the
parties hereto represents that, on the basis of any actions and agreements by
it, there are no other brokers or finders entitled to compensation in connection
with the sale of the Shares to the Purchaser.
          SECTION 9. Independent Nature of Purchasers’ Obligations and Rights.
The obligations of the Purchaser under this Agreement are several and not joint
with the obligations of any Other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any Other
Purchaser under the Agreements. The decision of each Purchaser to purchase the
Shares pursuant to the Agreements has been made by such Purchaser independently
of any other Purchaser. Nothing contained in the Agreements, and no action taken
by any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that the Purchasers are in any way acting in concert or
as a group with respect to such obligations or the transactions contemplated by
the Agreements. Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with making its investment hereunder and
that no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
          SECTION 10. Notices. All notices, requests, consents and other
communications hereunder shall be in writing, shall be mailed by first-class
registered or certified airmail, e-mail, confirmed facsimile or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:
     if to the Company, to:
CytRx Corporation 11726 San Vicente Blvd
Suite 650
Los Angeles, California 90049
Attention: Steven A. Kriegsman

22



--------------------------------------------------------------------------------



 



Facsimile: (310) 826-6139
E-mail: stevenk@cytrx.com
          with a copy to:
Troy & Gould Professional Corporation
1801 Century Park East, Suite 1600,
Los Angeles, California 90067
Attention: Sanford J. Hillsberg, Esq.
Facsimile: (310) 201-4716
E-mail: shillsberg@troygould.com
or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and
     if to the Purchaser, at its address as set forth at the end of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.
               SECTION 11. Changes. This Agreement may not be modified or
amended except pursuant to an instrument in writing signed by the Company and
the Purchaser. Any amendment or waiver effected in accordance with this
Section 11 shall be binding upon each holder of any securities purchased under
this Agreement at the time outstanding, each future holder of all such
securities, and the Company.
               SECTION 12. Headings. The headings of the various sections of
this Agreement have been inserted for convenience of reference only and shall
not be deemed to be part of this Agreement.
               SECTION 13. Severability. In case any provision contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
               SECTION 14. Governing Law; Venue. This Agreement is to be
construed in accordance with and governed by the federal law of the United
States of America and the internal laws of the State of New York without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of New York to the
rights and duties of the parties. Each of the Company and the Purchaser submits
to the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York State court sitting in New
York City for purposes of all legal proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby. Each of the Company and
the Purchaser irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under

23



--------------------------------------------------------------------------------



 



this agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
The Company and the Purchaser hereby waive all rights to a trial by jury.
               SECTION 15. Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. Facsimile signatures shall be deemed original
signatures.
               SECTION 16. Entire Agreement. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Purchaser makes any
representation, warranty, covenant or undertaking with respect to such matters.
Each party expressly represents and warrants that it is not relying on any oral
or written representations, warranties, covenants or agreements outside of this
Agreement.
               SECTION 17. Fees and Expenses. Except as otherwise set forth
herein, each of the Company and the Purchaser shall pay its respective fees and
expenses related to the transactions contemplated by this Agreement.
               SECTION 18. Parties. This Agreement is made solely for the
benefit of and, subject to Section 11, is binding upon the Purchaser and the
Company and to the extent provided in Section 7.3, any person controlling the
Company or the Purchaser, the officers and directors of the Company, and their
respective executors, administrators, successors and assigns and subject to the
provisions of Section 7.3, no other person shall acquire or have any right under
or by virtue of this Agreement. The term “successor and assigns” shall not
include any subsequent purchaser, as such purchaser, of the Shares sold to the
Purchaser pursuant to this Agreement.
               SECTION 19. Further Assurances. Each party agrees to cooperate
fully with the other parties and to execute such further instruments, documents
and agreements and to give such further written assurance as may be reasonably
requested by any other party to evidence and reflect the transactions described
herein and contemplated hereby and to carry into effect the intents and purposes
of this Agreement.
               SECTION 20. Securities Laws Disclosure; Publicity. The Company
shall, by 9:00 a.m. New York City time on the Trading Day immediately following
the date hereof, issue a press release disclosing all material terms of the
transactions contemplated hereby, and by 3:00 p.m. New York City time on the
second Trading Day following the date hereof, the Company shall file a Current
Report on Form 8-K, disclosing the material terms of the transactions
contemplated hereby and filing the form of Purchase Agreement as an exhibit in
accordance with the applicable Commission rules and regulations. In addition,
except as noted in Schedule 4.28, the Company will make such other filings and
notices in the manner and time required by the Commission and Nasdaq or any
other trading market on which the Common Stock is listed or quoted.
Notwithstanding the foregoing, the Company shall not publicly

24



--------------------------------------------------------------------------------



 



disclose the name of the Purchaser, or include the name of the Purchaser in any
filing with the Commission (other than the Registration Statement and any
exhibits to filings made in respect of this transaction in accordance with
periodic filing requirements under the Exchange Act) or any regulatory agency or
Nasdaq or other trading market, without the prior written consent of the
Purchaser, except to the extent such disclosure is required by law or Nasdaq or
other trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure.
               SECTION 21. Non-Public Information. Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents, the Company covenants and agrees that neither it nor any
other Person acting on its behalf will provide the Purchaser or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto the Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that the Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.
               SECTION 22. Reimbursement. If the Purchaser becomes involved in
any capacity in any Proceeding by or against any Person who is a stockholder of
the Company (except as a result of sales, pledges, margin sales and similar
transactions by the Purchaser to or with any other stockholder), solely as a
result of the Purchaser’s acquisition of the Shares under this Agreement, the
Company will reimburse the Purchaser for its reasonable legal and other expenses
(including the cost of any investigation preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability that the Company may otherwise have, shall extend upon
the same terms and conditions to any affiliates of the Purchaser who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchaser and any such affiliate, and shall be binding upon and inure
to the benefit of any successors, assigns, heirs and personal representatives of
the Company, the Purchaser and any such affiliate and any such Person. The
Company also agrees that neither the Purchaser nor any such affiliates,
partners, directors, agents, employees or controlling persons shall have any
liability to the Company or any Person asserting claims on behalf of or in right
of the Company solely as a result of acquiring the Shares under this Agreement,
except if such claim arises primarily from a breach of the Purchaser’s
representations, warranties or covenants hereunder or any agreement or
understanding the Purchaser may have with any such stockholder or any violations
by the Purchaser of state or federal securities laws or any conduct by the
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance.
[Remainder of Page Left Intentionally Blank]

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

                  CytRx Corporation    
 
           
 
  By:        
 
         
 
    Name: Steven A. Kriegsman    
 
    Title: President and Chief Executive Officer    
 
           
Print or Type:
           
 
                          Name of Purchaser
(Individual or Institution)    
 
           
 
                          Jurisdiction of Purchaser’s Executive Offices    
 
                          Name and Title of Individual representing
Purchaser (if an Institution)    
 
           
 
                          Signature of Individual Purchaser or Individual
representing Purchaser (if an Institution)    
 
           
 
  Address:      
 
           
 
           
 
  Telephone:      
 
           
 
           
 
  Facsimile:      
 
           
 
           
 
  E-mail:      
 
           

             
 
  Number of Shares:        
 
           
 
  Purchase Price per Share: $        
 
           
 
  Aggregate Purchase Price: $        
 
           

